 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com

  Telephone:   (301) 815-6600

  Fax:   (301) 315-6660

SMT SERIES 2004-8
Record Date: November 30, 2004
Distribution Date: December 20, 2004

Certificateholder Distribution Summary

                                                                               
                                  Certificate     Certificate                  
                                                        Class     Pass-Through  
    Beginning       Interest       Principal       Current       Ending
Certificate       Total       Cumulative   Class     CUSIP       Description    
Rate       Certificate Balance       Distribution       Distribution      
Realized Loss       Balance       Distribution       Realized Loss              
                                                 
A-1
      81744FDJ3       SEN       2.49000 %       352,454,905.58        
731,343.93         4,712,626.21         0.00         347,742,279.37        
5,443,970.14         0.00  
A-2
      81744FDK0       SEN       2.35000 %       406,752,496.43        
796,556.97         5,074,744.59         0.00         401,677,751.84        
5,871,301.56         0.00  
X-A
      81744FDL8       IO       0.69442 %       0.00         439,340.94        
0.00         0.00         0.00         439,340.94         0.00  
X-B
      81744FDM6       IO       0.32277 %       0.00         6,616.86        
0.00         0.00         0.00         6,616.86         0.00  
B-1
      81744FDP9       SUB       2.66000 %       16,400,000.00         36,353.33
        0.00         0.00         16,400,000.00         36,353.33         0.00  
B-2
      81744FDQ7       SUB       3.04000 %       8,200,000.00         20,773.33  
      0.00         0.00         8,200,000.00         20,773.33         0.00  
B-3
      81744FDR5       SUB       3.10944 %       4,100,000.00         10,623.92  
      0.00         0.00         4,100,000.00         10,623.92         0.00  
B-4
      81744FDS3       SUB       3.10944 %       2,460,000.00         6,374.35  
      0.00         0.00         2,460,000.00         6,374.35         0.00  
B-5
      81744FDT1       SUB       3.10944 %       2,050,000.00         5,311.96  
      0.00         0.00         2,050,000.00         5,311.96         0.00  
B-6
      81744FDU8       SUB       3.10944 %       3,690,645.34         9,563.44  
      0.00         0.00         3,690,645.34         9,563.44         0.00  
A-R
      81744FDN4       SEN       2.98628 %       0.00         0.80         0.00  
      0.00         0.00         0.80         0.00                              
                                 
Totals
                                796,108,047.35         2,062,859.83        
9,787,370.80         0.00         786,320,676.55         11,850,230.63        
0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(1)       Reduction       Balance       Percentage       Distribution          
                                   
A-1
      365,049,000.00         352,454,905.58         0.00       4,712,626.21    
  0.00       0.00         4,712,626.21         347,742,279.37         0.95259069
        4,712,626.21  
A-2
      418,050,000.00         406,752,496.43         140.62       5,074,603.97  
    0.00       0.00         5,074,744.59         401,677,751.84        
0.96083663         5,074,744.59  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      16,400,000.00         16,400,000.00         0.00       0.00       0.00    
  0.00         0.00         16,400,000.00         1.00000000         0.00  
B-2
      8,200,000.00         8,200,000.00         0.00       0.00       0.00      
0.00         0.00         8,200,000.00         1.00000000         0.00  
B-3
      4,100,000.00         4,100,000.00         0.00       0.00       0.00      
0.00         0.00         4,100,000.00         1.00000000         0.00  
B-4
      2,460,000.00         2,460,000.00         0.00       0.00       0.00      
0.00         0.00         2,460,000.00         1.00000000         0.00  
B-5
      2,050,000.00         2,050,000.00         0.00       0.00       0.00      
0.00         0.00         2,050,000.00         1.00000000         0.00  
B-6
      3,690,645.34         3,690,645.34         0.00       0.00       0.00      
0.00         0.00         3,690,645.34         1.00000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
               
Totals
      819,999,745.34         796,108,047.35         140.62       9,787,230.18  
    0.00       0.00         9,787,370.80         786,320,676.55        
0.95892795         9,787,370.80  

(1) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the
      prospectus supplement for a full description.

Principal Distribution Factors Statement

                                                                               
                                Beginning       Scheduled     Unscheduled      
                                                Original Face       Certificate
      Principal     Principal             Realized       Total Principal      
Ending Certificate       Ending Certificate       Total Principal   Class    
Amount       Balance       Distribution     Distribution     Accretion     Loss
(3)       Reduction       Balance       Percentage       Distribution          
                                   
A-1
      365,049,000.00         965.50026320         0.00000000       12.90957162  
    0.00000000       0.00000000         12.90957162         952.59069158        
0.95259069         12.90957162  
A-2
      418,050,000.00         972.97571207         0.00033637       12.13874888  
    0.00000000       0.00000000         12.13908525         960.83662681        
0.96083663         12.13908525  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      16,400,000.00         1000.00000000         0.00000000       0.00000000  
    0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      8,200,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      4,100,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      2,460,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      2,050,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      3,690,645.34         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  

(3) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the
      prospectus supplement for a full description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement

                                                                               
                                                          Beginning            
    Payment of                 Non-                           Remaining      
Ending                             Certificate/       Current       Unpaid      
Current       Supported                           Unpaid       Certificate/    
    Original Face       Current       Notional       Accrued       Interest    
  Interest       Interest       Realized       Total Interest       Interest    
  Notational   Class     Amount       Certificate Rate       Balance      
Interest       Shortfall       Shortfall       Shortfall       Loss (4)      
Distribution       Shortfall       Balance                                      
                               
A-1
      365,049,000.00         2.49000 %       352,454,905,58         731,343.93  
      0.00         0.00         0.00         0.00         731,343.93        
0.00         347,742,279.37  
A-2
      418,050,000.00         2.35000 %       406,752,496.43         796,556.97  
      0.00         0.00         0.00         0.00         796,556.97        
0.00         401,677,751.84  
X-A
      0.00         0.69442 %       759,207,402.01         439,340.94        
0.00         0.00         0.00         0.00         439,340.94         0.00    
    749,420,031.21  
X-B
      0.00         0.32277 %       24,600,000.00         6,616.86         0.00  
      0.00         0.00         0.00         6,616.86         0.00        
24,600,000.00  
B-1
      16,400,000.00         2.66000 %       16,400,000.00         36,353.33    
    0.00         0.00         0.00         0.00         36,353.33         0.00  
      16,400,000.00  
B-2
      8,200,000.00         3.04000 %       8,200,000.00         20,773.33      
  0.00         0.00         0.00         0.00         20,773.33         0.00    
    8,200,000.00  
B-3
      4,100,000.00         3.10944 %       4,100,000.00         10,623.92      
  0.00         0.00         0.00         0.00         10,623.92         0.00    
    4,100,000.00  
B-4
      2,460,000.00         3.10944 %       2,460,000.00         6,374.35        
0.00         0.00         0.00         0.00         6,374.35         0.00      
  2,460,000.00  
B-5
      2,050,000.00         3.10944 %       2,050,000.00         5,311.96        
0.00         0.00         0.00         0.00         5,311.96         0.00      
  2,050,000.00  
B-6
      3,690,645.34         3.10944 %       3,690,645.34         9,563.44        
0.00         0.00         0.00         0.00         9,563.44         0.00      
  3,690,645.34  
A-R
      100.00         2.98628 %       0.00         0.00         0.00         0.00
        0.00         0.00         0.80         0.00         0.00                
                                                     
Totals
      819,999,745.34                             2,062,859.03         0.00      
  0.00         0.00         0.00         2,062,859.83         0.00            

(4) Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the
      prospectus supplement for a full description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                                    Payment of  
          Non-                         Remaining                          
Current       Beginning               Unpaid     Current     Supported          
              Unpaid           Class     Original Face       Certificate      
Certificate/       Current Accrued     Interest     Interest     Interest    
Realized         Total Interest       Interest       Ending Certificate/ (5)    
Amount       Rate       Notional Balance       Interest     Shortfall    
Shortfall     Shortfall     Loss (6)         Distribution       Shortfall      
Notational Balance                                            
A-1
      365,049,000.00         2.49000 %       965.50026320         2.00341305    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.00341305         0.00000000       952.59069158  
A-2
      418,050,000.00         2.35000 %       972.97571207         1.90541076    
  0.00000000       0.00000000       0.00000000       0.00000000        
1.90541076         0.00000000       960.83662681  
X-A
      0.00         0.69442 %       969.49096093         0.56102861      
0.00000000       0.00000000       0.00000000       0.00000000         0.56102861
        0.00000000       956.99270617  
X-B
      0.00         0.32277 %     1000.00000000         0.26897805      
0.00000000       0.00000000       0.00000000       0.00000000         0.26897805
        0.00000000       1000.00000000  
B-1
      16,400,000.00         2.66000 %     1000.00000000         2.21666646      
0.00000000       0.00000000       0.00000000       0.00000000         2.21666646
        0.00000000       1000.00000000  
B-2
      8,200,000.00         3.04000 %     1000.00000000         2.53333293      
0.00000000       0.00000000       0.00000000       0.00000000         2.53333293
        0.00000000       1000.00000000  
B-3
      4,100,000.00         3.10944 %     1000.00000000         2.59120000      
0.00000000       0.00000000       0.00000000       0.00000000         2.59120000
        0.00000000       1000.00000000  
B-4
      2,460,000.00         3.10944 %     1000.00000000         2.59119919      
0.00000000       0.00000000       0.00000000       0.00000000         2.59119919
        0.00000000       1000.00000000  
B-5
      2,050,000.00         3.10944 %     1000.00000000         2.59120000      
0.00000000       0.00000000       0.00000000       0.00000000         2.59120000
        0.00000000       1000.00000000  
B-6
      3,690,645.34         3.10944 %     1000.00000000         2.59126497      
0.00000000       0.00000000       0.00000000       0.00000000         2.59126497
        0.00000000       1000.00000000  
A-R
      100.00         2.98628 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000         8.00000000
        0.00000000         0.00000000  



--------------------------------------------------------------------------------

(5)   Per $1 denomination   (6)   Amount does not include excess special hazard,
bankruptcy, or fraud losses unless otherwise disclosed. Please refer to the
prospectus supplement for a full description.

Certificateholder Account Statement



Certificate Account

         
Beginning Balance
    0.00            
Deposits
       
Payments of Interest and Principal
    12,180,615.58  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    63,991.17  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    12,244,606.75            
Withdrawals
       
Reimbursement for Servicer Advances
    139,719.78  
Payment of Service Fee
    254,656.32  
Payment of Interest and Principal
    11,850,230.65  
 
     
Total Withdrawals (Pool Distribution Amount)
    12,244,606.75            
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
               
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     



Servicing Fees

         
Gross Servicing Fee
    249,680.65  
Master Servicing Fee
    4,975.67  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
               
Net Servicing Fee
    254,656.32  
 
     



Other Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
     Class X-A Pool 1 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
     Class X-A Pool 2 Comp Sub Account
    4,500.00       0.00       0.00       4,500.00  
     Class X-B Sub Account
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                                              DELINQUENT BANKRUPTCY FORECLOSURE
REO TOTAL                                                                      
                                        No. of     Principal             No. of
      Principal             No. of       Principal             No. of      
Principal                 No. of       Principal       Loans     Balance        
    Loans       Balance             Loans       Balance             Loans      
Balance                 Loans       Balance                                    
                                                                       
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    56         20,306,407.77       30 Days       0         0.00       30 Days  
    0         0.00       30 Days       0         0.00       30 Days       56    
      20,306,407.77  
60 Days
    7       3,437,682.90       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       7        
3,437,682.90  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       341,341.88       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  341,341.88  
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00  
 
                                                               
 
    64         24,085,432.55               0         0.00               0      
  0.00               0         0.00                   64           24,085,432.55
                                                                               
                                No. of     Principal             No. of      
Principal             No. of       Principal             No. of       Principal
                No. of       Principal       Loans     Balance             Loans
      Balance             Loans       Balance             Loans       Balance  
              Loans       Balance                                              
                                                             
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.507837 %     2.582448 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.507837 %       2.582448 %
60 Days
    0.313480 %     0.437184 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.313480 %       0.437184 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.044783 %     0.043410 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.044783 %       0.043410 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %
 
                                                               
 
    2.866099 %     3.063042 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
      2.866099 %       3.063042 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     63,991.17  



                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %  
Class A
    36,900,645.34       4.50008061 %     36,900,645.34       4.69282399 %    
95.307176 %     0.000000 %
Class B-1
    20,500,645.34       2.50007976 %     20,500,645.34       2.60716091 %    
2.085663 %     44.443667 %
Class B-2
    12,300,645.34       1.50007934 %     12,300,645.34       1.56432938 %    
1.042832 %     22.221834 %
Class B-3
    8,200,645.34       1.00007912 %     8,200,645.34       1.04291361 %    
0.521416 %     11.110917 %
Class B-4
    5,740,645.34       0.70007900 %     5,740,645.34       0.73006415 %    
0.312849 %     6.666550 %
Class B-5
    3,690,645.34       0.45007889 %     3,690,645.34       0.46935626 %    
0.260708 %     5.555458 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.469356 %    
10.001574 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                                                          DELINQUENT BANKRUPTCY
FORECLOSURE REO TOTAL Pool One                                                  
                                                                      No. of    
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal       Loans     Balance                 Loans       Balance          
      Loans       Balance                 Loans       Balance                
Loans       Balance

 
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    25       8,209,503.04       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       25        
8,209,503.04  
60 Days
    3       2,936,883.31       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       3        
2,936,883.31  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00  
 
                                                                             
 
    28       11,146,386.35                   0         0.00                   0
        0.00                   0         0.00                   28        
11,146,386.35      
No. of     Principal                 No. of       Principal                 No.
of       Principal                 No. of       Principal                 No. of
      Principal       Loans     Balance                 Loans       Balance    
            Loans       Balance                 Loans       Balance            
    Loans       Balance

 
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.463054 %     2.249519 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.463054 %       2.249519 %
60 Days
    0.295567 %     0.804747 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.295567 %       0.804747 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %
 
                                                                             
 
    2.758621 %     3.054266 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.758621 %       3.054266 %



                                                                               
                                                          DELINQUENT BANKRUPTCY
FORECLOSURE REO TOTAL Pool Two                                                  
                                                                      No. of    
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal       Loans     Balance                 Loans       Balance          
      Loans       Balance                 Loans       Balance                
Loans       Balance

 
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    31       12,096,904.73       30 Days       0         0.00       30 Days    
  0         0.00       30 Days       0         0.00       30 Days       31      
  12,096,904.73  
60 Days
    4       500,799.59       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       4        
500,799.59  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       341,341.88       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  341,341.88  
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00  
 
                                                                             
 
    36       12,939,046.20                   0         0.00                   0
        0.00                   0         0.00                   36        
12,939,046.20      
No. of     Principal                 No. of       Principal                 No.
of       Principal                 No. of       Principal                 No. of
      Principal       Loans     Balance                 Loans       Balance    
            Loans       Balance                 Loans       Balance            
    Loans       Balance

 
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.545156 %     2.870790 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.545156 %       2.870790 %
60 Days
    0.328407 %     0.118848 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.328407 %       0.118848 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.082102 %     0.081006 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.082102 %       0.081006 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %
 
                                                                             
 
    2.955665 %     3.070643 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.955665 %       3.070643 %

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed Arm  
Weighted Average Gross Coupon
    3.493268 %
Weighted Average Net Coupon
    3.116916 %
Weighted Average Pass-Through Rate
    3.109416 %
Weighted Average Maturity (Stepdown Calculation)
    338  
 
       
Beginning Scheduled Collateral Loan Count
    2,255  
Number of Loans Paid in Full
    22  
Ending Scheduled Collateral Loan Count
    2,233  
 
       
Beginning Scheduled Collateral Balance
    796,108,047.35  
Ending Scheduled Collateral Balance
    786,320,676.55  
Ending Actual Collateral Balance at 30-Nov-2004
    786,323,898.88  
 
       
Monthly P&I Constant
    2,317,656.12  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    11,754,612.64  
 
       
Scheduled Principal
    140.62  
Unscheduled Principal
    9,787,230.18  



Miscellaneous Reporting

     
Rapid Prepay Condition?
  NO

 



--------------------------------------------------------------------------------



 



                         
Group                                                                           
  Pool 1     Pool 2     Total                      
Collateral Description
    Mixed ARM       1 Month LIBOR ARM       Mixed ARM  
Weighted Average Coupon Rate
    3.501127       3.486456       3,493268  
Weighted Average Net Rate
    3.124277       3.110535       3.116916  
Pass-Through Rate
    3.116777       3.103035       3.109416  
Weighted Average Maturity
    336       340       338  
Record Date
    11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    1,078,511.84       1,239,144.28       2,317,656.12  
Beginning Loan Count
    1,022       1,233       2,255  
Loans Paid in Full
    7       15       22  
Ending Loan Count
    1,015       1,218       2,233  
Beginning Scheduled Balance
    369,656,506.49       426,451,540.86       796,108,047.35  
Ending Scheduled Balance
    364,943,880.28       421,376,796.27       786,320,676.55  
Scheduled Principal
    0.00       140.62       140.62  
Unscheduled Principal
    4,712,626.21       5,074,603.97       9,787,230.18  
Scheduled Interest
    1,078,511.84       1,239,003.66       2,317,515.50  
Servicing Fee
    116,087.26       133,593.39       249,680.65  
Master Servicing Fee
    2,310.35       2,665.32       4,975.67  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    960,114.23       1,102,744.95       2,062,859.18  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00                      

 



--------------------------------------------------------------------------------



 



Miscellaneous Reporting

         
Group Pool One
       
One-Month LIBOR Loan Balance
    199,072,622.84  
Six-Month LIBOR Loan Balance
    165,871,257.44  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    95.346599 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Pool Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    95.380707 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 